DETAILED ACTION
This Office action is in reply to correspondence filed 21 January 2022 in regard to application no. 16/668,940.  Claims 1-18 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed either to a method (process) or a system (machine). The claim(s) recite(s) dividing a group into subgroups (which is all that “stratified sampling” is), sending two different messages to different sets of recipients, comparing the effectiveness of one message compared to the other, generating “customer-related attribution data”, determining an “incremental new customer rate”, identifying new customers generated by the campaign, acquiring additional data, generating a linear model, making predictions based on this about two categories of campaign impacts, and sending another message in real time based on the predictions.  Most of these limitations lie squarely within “advertising, marketing or recite an abstract idea.
Further, these are steps that can, but for the recitation of a generic computer (discussed below), be done with pen and paper.  A marketer can divide a small test audience into two groups mentally, can show them different advertisements, ask whether they would buy the product and thus become new customers based on the advertisements, can make predictions mentally, can generate a linear model (which need be nothing more than a line connecting two known points) with a pen and paper, and can show a third advertisement based on his mental state after performing the mental computations, and can do so immediately thereafter which reads on it being done “in real time”.  In fact, most of the process simply spells out the marketing concept of an “A/B test”, taught in undergraduate marketing courses for many decades.
This judicial exception is not integrated into a practical application because, aside from the inclusion of a generic computer and details about the data being analyzed, nothing is done beyond what was set forth above along with additional, intermediate abstract steps; this does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).  As the computer only manipulates information relating to responses to advertisements, attribution data and the like, it does not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
It does not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  It


It does not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply iterating and reiterating “by a/the computing server” with no particularity as to how a computer performs any step is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim states that it is “computerized” and has a computer server perform steps; claim 10 adds a processor, memory and a database.  These elements are recited at a high degree of generality; the applicant goes so far as to positively state that the “general context of computer program instructions executed by one or more computing devices” is “not required” and that the computer, far from being anything specific, may be any number of broad categories: “traditional server/desktop/laptop; mobile device such as a smartphone or tablet; etc.”, [0016] and by the use of “etc.” includes any and all such devices, known and unknown.
They only perform, and nondescriptly at that, generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive 
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process. The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 7, 11 and 16 simply recite further manipulation of data, claims 3-6 and 12-15 are simply further descriptive of the type of information being manipulated, claims 8 and 17 simply state a purpose for a step, and claims 9 and 18 simply recite repeating steps.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance’, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.  Measuring the effect of electronic mail is mere automation of measuring the effect of mail, a business practice that goes back decades if not a century or more.  An “incremental lift” is just an increase of some quantity over a period of time; so if a pizzeria sells 1,000 pizzas in February and 1,050 in March, the incremental lift is 50 pizzas.  Obviously such a thing can be, and before computers routinely was, tracked with paper records.  So combining the pre-computer versions of .
Measuring an effect and determining an incremental lift are not technical problems, as they simply require determining quantities; people were determining quantities for nearly all of human existence, and for millenia before computers came to be.  In regard to the use of the word “cookieless”, electronic mail for at least the first thirty years of its existence did not use cookies because they did not exist – electronic mail was known in the late 1950s and cookies, in the modern sense, did not exist until some time after the World Wide Web and web browsers were introduced in the early 1990s.  It is still not a common practice at all to use cookies with electronic mail per se; they were and remain a web-browser feature, and only apply to e-mail in the situation where a browser is used for e-mailing.
As the Examiner has already discussed, making predictions of the result of mail campaigns is a fundamental business practice and mental process that long pre-dates computers, and simply changing mail to “electronic mail” is mere automation of a manual process.  The applicant does not point out how this would present any kind of difficulty but simply makes a conclusory statement that it can’t be done.
The “special capabilities” of a computer are not simply that it has been programmed to perform abstract steps.  The “machine” of the present system is in no way different from the prior art “machines”; any “technical limitations and capability” they had remain in the machine of the present invention.  The functions it performs – the abstract steps – do not improve the functioning of the computer or another technology.
BSG Tech LLC v. Buyseasons, Inc., 889 F.3d 1281, 1287 (Fed. Cir. 2018): “It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” And, in Customedia Technologies LLC v. Dish Network Corp. et al., 951 F.3d 1359, 1362-1363 (Fed. Cir. 2020): “Not infrequently, patentees, like Customedia, latch on to this language from Alice and claim that their claims do ‘improve the functioning of the computer itself.’  Here, for instance, Customedia argues that its claims are eligible because they ‘provide for improvements to the operation and functioning of computer systems.’  Appellant’s Br. 71, Nos. 18-2239, -2309.  We do not agree.  The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user.”
The present claims are similar to those of BSG Tech and Customedia in terms of technical effect and level of technical detail.  Like the claims there, the claims here are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694